08/23/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0535


                                    DA 21-0535




FLATHEAD LAKERS INC., a Montana non-profit
public benefit corporation, AMY J. WALLER,
STEVEN F. MOORE, CYNTHIA S. EDSTROM,
ADELE ZIMMERMAN, MARTIN FULSAAS and
GAIL A. WATSON-FULSAAS, LAUREL
FULLERTON, ALAN and DEIRDRE COIT, and
FRANK M. WOODS,

            Petitioners,
            Appellees, and                                   PROPOSED
            Cross-Appellants,                                 ORDER
v.


MONTANA DEPARTMENT OF NATURAL
RESOURCES AND CONSERVATION and
MONTANA ARTESIAN WATER COMPANY,

            Respondents and Appellants,

WATER FOR FLATHEAD’S FUTURE,

            Intervenor.



      Upon consideration of Appellant Montana Artesian Water Company’s motion for
extension of time and good cause appearing,
      IT IS HEREBY ORDERED that is granted an extension of time to and including
September 26, 2022, within which to prepare, file, and serve its reply brief and cross-
appeal response brief.
      No further extensions will be granted.
                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 23 2022